Citation Nr: 0123445	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  98-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) above 30 percent prior to November 18, 
1999.

2.  Entitlement to an increased evaluation for PTSD above 70 
percent from November 18, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in May 
1999.

The appellant and his common-law spouse appeared at a hearing 
before the undersigned Member of the Board at the RO in April 
1999, at which time they testified with respect to the 
increased rating claim now at issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  The objective, credible evidence does not show that the 
appellant's PTSD was causing greater than occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, chronic sleep impairment, etc., 
prior to November 18, 1999.

2.  The evidence does not show that the appellant's PTSD is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.

3.  The evidence does not reflect that the appellant has an 
exceptional or unusual disability picture for his PTSD so as 
to require referral for extraschedular consideration by 
designated authority.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 30 percent for the appellant's PTSD prior to November 18, 
1999, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9440-9411 (2000).

2.  The schedular criteria for an increased rating in excess 
of 70 percent for the appellant's PTSD from November 18, 
1999, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9440-9411 (2000).

3.  Application of the extraschedular provisions for the 
appellant's PTSD is not warranted in this case.  38 C.F.R. 
§ 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection for PTSD was granted by rating decision in 
August 1997.  A 30 percent rating was assigned effective from 
the date of claim, February 28, 1997.  Evidence considered by 
the RO at that time included the appellant's service medical 
records and the report of a VA compensation examination 
conducted in June 1997.  On the VA examination, the appellant 
was diagnosed with PTSD and given a Global Assessment of 
Functioning (GAF) score of 65.  The examiner commented that 
although the appellant was currently working (as a security 
guard), he had ". . . been feeling lately severe depression 
and also having frequent nightmares and flashbacks and 
inability to tolerate a crowd of people or loud noises."

The RO considered a prior claim for an increased rating for 
PTSD by rating decision in September 1997, but the claim was 
denied on the basis that the newly submitted evidence - VA 
outpatient treatment reports dated from January 1997 to July 
1997 - did not support entitlement to a rating above 30 
percent.  As most of the reports pre-dated the above-cited VA 
examination, and were clinically significant mainly for the 
appellant's complaints of poor sleep and moderate depression, 
the RO concluded that an increased rating above 30 percent 
was not warranted.  The appellant did not appeal this 
decision.

The claim on appeal was filed by the appellant in February 
1998; he stated that his PTSD had increased in severity and 
was interfering with his job performance.  See Statement in 
Support of Claim, VA Form 21-4138, dated February 10, 1998.

The evidence initially obtained in connection with the claim 
consisted only of VA outpatient treatment reports dated in 
December 1997-April 1998.  These reports indicated that he 
was seen on several occasions for supportive therapy for his 
PTSD: the entry for his first visit in December 1997 
indicated that his sleep had improved; however, when he was 
seen for follow-up in January 1998, it was reported by his 
wife that he was engaging in strange behaviors (pointing his 
fingers as if he was shooting someone) and experiencing 
auditory and visual hallucinations related to his Vietnam 
service (although no details were provided as to the nature 
and content of these hallucinations).  The entry for April 
1998 indicated that his situation remained unchanged since 
the January 1998 visit, and he was instructed to return for 
follow-up supportive therapy in three months.

The RO denied the claim by rating decision in June 1998 and 
this appeal followed.  In his substantive appeal dated in 
August 1998, the appellant's common-law spouse provided 
additional details concerning the severity of his PTSD; 
specifically, she reported that he was talking to himself at 
home as well as at work, and that he was engaging in strange 
behaviors at work (pretending to shoot people by making the 
sounds of gunfire with his mouth - "pow, pow, etc.").  She 
reported that he was recently laid off from his work as a 
security guard because his employer needed someone who could 
carry a gun.  She added that he continued to engage in the 
pretend-shooting behaviors (finger pointing and mouthing pow-
pow sounds) when he got home from work, especially if he had 
a more stressful day at work.  In addition to these problems, 
she reported that his personal hygiene had declined and that 
she had to make sure he took a bath and changed his clothes.

At his Travel Board hearing in April 1999, the appellant 
testified that he continued to suffer from frequent 
auditory/visual hallucinations and nightmares of his Vietnam 
experiences which interfered with his sleep.  He also 
testified that he was no longer working on account of 
suffering a slight stroke at his last place of employment 
(security guard for the past two-and-a-half years for Coca-
Cola).  He also testified that he had been collecting 
disability benefits from the Social Security Administration 
(SSA) since February 1999 on account of his PTSD.  He went on 
to testify that he did not have a social life and that he 
tended to isolate himself from others, stating that he could 
not handle being in a crowd.  He added that he would 
occasionally go grocery shopping or to the mall, but that he 
did not like going all the time.  His common-law spouse 
testified that he continued to talk to himself and engage in 
the pretend-shooting behaviors mentioned above, and that she 
no longer could sleep with him because she was scared of his 
PTSD nightmares/flashbacks.

As mentioned above in the Introduction, the Board remanded 
this case in May 1999 for additional development, to include 
ordering the RO to schedule the appellant for a VA 
compensation examination.  Evidence obtained as a result of 
this remand included records and examination reports from the 
SSA, VA outpatient treatment reports dated in August 1998-
January 2000, and the report of a VA compensation examination 
conducted in November 1999.  In addition, the appellant 
submitted a VA Form 21-4138 in July 1999, which indicated 
that he was still suffering from flashbacks and talking to 
himself by pretending to shoot someone (saying pow-pow).

The SSA records indicated that the appellant was awarded 
disability benefits from that agency in February 1999 for 
organic mental disorders (primary diagnosis) and 
affective/mood disorders (secondary diagnosis).  A report of 
a medical examination conducted for purposes of his SSA claim 
in December 1998 indicated that he lost his job as a security 
guard at Coca-Cola due to the residuals of a stroke suffered 
about four months ago, which prevented him from lifting 
anything over five pounds.  It was also noted that he had 
shortness of breath, that he could no longer drive or run 
following his stroke, and that he had PTSD for the past 
several years, significant for complaints of nightmares of 
his Vietnam experiences, during which he would hear shooting 
sounds and engage in acting-out behavior like he was shooting 
someone.  The diagnostic impression established on the SSA 
medical examination was right hemiparesis due to recent 
cerebral vascular accident (stroke), right shoulder 
periarthritis due to muscle stiffness, and chronic 
obstructive pulmonary disease.

The appellant's claim for SSA benefits also involved 
completion of a psychological evaluation by a licensed 
psychologist in December 1998.  The report of the 
psychological evaluation indicated that the appellant had 
recently lost his security guard job at a Coca-Cola bottling 
plant in August 1998 after he suffered a slight stroke.  His 
medical history was noted to be significant for psychiatric 
difficulties since his service in Vietnam.  He reported that 
he experienced flashbacks of his combat experiences in 
Vietnam "at times," and he stated that had been fired from 
a job because he threatened someone by making shooting noises 
(presumably, the aforementioned pow-pow sounds) with his 
mouth.  He reported that he was followed at a VA medical 
facility for his PTSD symptoms and that he was taking Zoloft 
and some other medication to help him sleep.

Clinically, the appellant was oriented to person, place and 
situation at the time of the December 1998 SSA evaluation, 
but he could not recall the correct date and day of the week.  
He appeared dressed in gray pants, a blue and gray sweater 
over an olive tee-shirt and he wore a baseball cap.  The 
examiner noted that he was very polite and answered the 
questions using the term, "sir."  However, it was observed 
that the appellant had problems with memory/concentration 
ability and simple mathematical calculations.  In general, 
based on his response to the examiner's questions, his level 
of intellectual functioning appeared to be in the borderline 
range.  For example, he displayed signs of frustration and 
perplexity in a number of testing situations such as quickly 
giving the wrong name of the current President of the United 
States, realizing his error, but then being unable to provide 
the correct response, stopping himself in a display of 
frustration.  Notwithstanding these difficulties, his remote 
memory appeared satisfactory and he did not display any 
pressured speech.  Moreover, it was reported that he had the 
capacity to reason abstractly and while he displayed some 
thought blocking, he did not have any tangential or 
circumstantial thinking.  It was further reported that the 
appellant had some suicidal ideation in the past when his 
mother died (shown by the record to have occurred in June 
1997), but that he had never attempted suicide.  He also 
denied any episodes of mania.  As far as his daily life 
activities and level of functioning, the appellant indicated 
that he spent a great deal of his time watching television.  
He added that he did not cook or shop, relying instead on 
friends to take care of him, and specifically, his common-law 
spouse, who was present at the time of the evaluation but who 
described herself as a neighbor but a close friend of the 
appellant's for many years.  She reported that she observed 
him talking to himself frequently and that in general, his 
condition had deteriorated in recent months.  She added that 
she drove him to all of his medical appointments and did his 
cooking and cleaning.  On the basis of these findings, the 
SSA psychologist diagnosed the appellant with PTSD, chronic, 
delayed onset; major depression, recurrent; and, rule-out 
vascular dementia; with an estimated borderline level of 
intellectual functioning, a reported history of stroke, 
psychological stressors significant for unemployment, and a 
GAF score of 50.

The VA outpatient treatment reports dated in August 1998-
November 1999 (those that pre-dated the most recent VA 
compensation examination, discussed below) disclosed 
treatment in August 1998 for right arm and neck pain related 
to his stroke; treatment in June 1999 for complaints of 
recent weight loss and left arm and shoulder pain; and, a 
psychological consultation on November 8, 1999, for his 
complaints of nightmares occurring three times a week and 
flashbacks "once in a while"; this treatment report noted 
that he had good appetite and energy level while taking his 
current Zoloft prescription and that he had at present a 
satisfactory relationship with wife and son and that he was 
still undecided on whether he should join a PTSD group for 
outpatient therapy.

The VA compensation examination ordered by the Board's remand 
of May 1999 was conducted on November 18, 1999.  Based on a 
clinical interview with the appellant and his common-law 
spouse and together with review of the claims file and based 
on the psychological test results (Minnesota Multiphasic 
Personality Inventory (MMPI), Beck Depression Inventory and 
Mississippi Scale for PTSD), the examiner diagnosed of PTSD, 
chronic, severe, and assigned a GAF score of 40.  It was also 
determined that the appellant was incompetent to manage his 
benefits (an incompetency rating was later implemented in 
March 2000).

Subjectively, the appellant complained at the time of the 
November 1999 VA examination that he could no longer work 
because he couldn't handle the pressure, stating that he had 
lost a job for making shooting-type motions with his hand at 
someone.  He also stated that he was depressed all the time.  
His common-law spouse reported that they had had a tumultuous 
relationship over the last 27 years, with three separations 
over the years.  She added that she handled all the cooking, 
cleaning, finances and general activities of daily living.  
In addition, she reported that he relied on her to tell him 
when to bathe and groom himself, and that she put out clean 
clothes for him to wear.  She further stated that she did not 
sleep with him anymore because of his violent tossing and 
turning during sleep.

Objectively, clinical findings on the November 1999 VA 
examination disclosed that the appellant was dressed 
appropriately, but he did not appear to be well-groomed.  His 
personal hygiene was described as fair, with a disheveled 
appearance.  However, he easily established rapport with the 
examiner and he did not display any unusual behaviors.  In 
addition, he was well oriented to person, place, time and 
situation, and his attention/concentration skills appeared 
intact.  Moreover, he displayed intact abstraction abilities 
and he was able to interpret proverbs.  He had some 
impairment of memory functions as he was unable to recall 
three words after five minutes.  The examiner indicated that 
his intelligence appeared to be in the average range.  
Additional findings disclosed no loose thought processes or 
other similar impairment (perseverations, neologisms, 
tangential thinking, circumstantial thinking, confusion or 
echolalia), and he had normal speech that was also relevant 
and coherent.  Thought content was positive for reported 
visual hallucinations (seeing friends who died in Vietnam), 
however, which the appellant reported occurred on a daily 
basis.  In addition, his wife again related how she heard him 
talking to himself in his room.  He had no delusions or ideas 
of reference.  Mental status examination also disclosed that 
he had a flat affect and a depressed mood, but no lability of 
affect.  He also had some anxiety signs and he reported 
vegetative signs of depression such as insomnia and loss of 
appetite.  In addition, he reported continuing difficulties 
with normal sleep, stating that his sleep was frequently 
interrupted by nightmares occurring on a daily basis.  He 
reported suffering flashbacks approximately 4 or 5 times per 
week.  He also reported current suicidal ideation, but he had 
no plan to kill himself.  His MMPI psychological test results 
revealed an invalid profile, which the examiner indicated 
could be indicative of a number of factors such as (1) acute 
psychiatric distress with accompanied psychosis, (2) a "cry 
for help" or (3) a conscious attempt to appear ill to obtain 
some purpose.  His depression inventory test results were 
indicative of a severe level of depression.  In response to 
the Board's remand instructions, the examiner provided the 
following medical opinion commentary:

[The appellant's] psychological 
difficulties have significant impact on 
his level of functioning.  He would be 
unreliable and unable to handle the 
pressures of day-to-day work activities 
because of the severity of his numerous 
daily symptoms.  In the past, he has been 
unable to handle the pressure and stress 
of a work situation in that he was fired 
for making threatening gestures at 
someone he was angry at.  He is fearful 
of his own anger and isolates himself to 
avoid situations in which he might harm 
someone.  Given this veteran's lack of 
progress during his treatment thus far, 
statistically, a full recovery would be 
rare.  Significant improvement would be 
improbable.

The last medical treatment report in the claims file 
indicated that the appellant was seen for follow-up for his 
PTSD on January 6, 2000, at which time he reported that he 
was doing better on Zoloft with no nightmares since his last 
session in November 1999.  In addition, he reported that his 
appetite remained good since his last visit and that he was 
sleeping soundly and restfully with a good energy level as 
well.  Further, he reported that he was walking for exercise 
and that he had an enjoyable Christmas and New Year.  He 
further stated that he was open to joining a therapy group if 
accepted.  Based on these findings, he was diagnosed with 
PTSD and given a GAF score of 60.

On the basis of the above, the RO awarded an increased rating 
to 70 percent for the appellant's PTSD by rating decision in 
February 2000, effective on a facts-found basis which showed 
an ascertainable increase in the disability on November 18, 
1999, the date of the above-cited VA compensation 
examination.  The appellant filed a statement in March 2000 
indicating that he continued to disagree with the decision of 
the RO and the claims file was thereafter returned to the 
Board for further appellate review.

Analysis

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) and implementing regulations 
published by VA on August 29, 2001, which are effective from 
date of the enactment of the VCAA, November 9, 2000.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  Regarding the 
"duty to notify," the Board finds that the RO's 
development/notice letters, rating decisions and 
statement/supplemental statements of the case furnished to 
the appellant and his representative in connection with this 
appeal provided sufficient notice of the kind of information 
he would need to substantiate his claim.  Furthermore, with 
respect to the duty-to-assist provisions of the VCAA, the 
record reflects that the appellant has been provided a 
medical examination for his disability and development 
efforts have been completed to the extent possible to obtain 
relevant VA medical records and/or provide the appellant the 
opportunity to do either submit or authorize VA to obtain 
private medical records.  It is also not shown by the record 
on appeal that there exists any additional evidence that 
would be necessary to substantiate his claim.  Further, the 
RO has adjudicated his claim on the merits under the benefit-
of-the-doubt standard of review.  Accordingly, the Board 
concludes that the appellant will not be prejudiced by a 
disposition of his appeal at this time.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities; the percentage ratings are intended to 
represent average impairment in earning capacity resulting 
from these disabilities and their residual conditions in 
civil occupations.  Id.  Moreover, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Effective November 7, 1996, all mental disorders are rated 
under the same criteria, the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9440, whether diagnosed 
as generalized anxiety disorder, PTSD, etc.  38 C.F.R. 
§ 4.130 (2000).  As this claim was filed in February 1998, 
only the revised rating criteria may be considered.  As 
amended, section 4.130 of 38 C.F.R. reads as follows for the 
0-100 percent ratings:

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.  [0 
percent disabling].

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent disabling].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent disabling].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent disabling].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent disabling].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent 
disabling].

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2000).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).

In light of the adjudicative actions taken by the RO in 
connection with this claim, as detailed above, the issues now 
before the Board are whether the appellant is entitled to an 
increased rating for his PTSD above 30 percent prior to 
November 18, 1999, and whether he is entitled to an 
evaluation greater than 70 percent after that date.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).

Considering the factors enumerated in the applicable rating 
criteria, the Board finds that a preponderance of the 
evidence is against entitlement to an increased rating above 
30 percent for the appellant's PTSD prior to his VA 
compensation examination conducted on November 18, 1999.  
Because the Board may consider only those factors set forth 
by the rating criteria, Massey v. Brown, 7 Vet. App. 204, 208 
(1994), the relevant evidence of record does not provide a 
basis to award an increased rating above 30 percent for 
period prior to November 18, 1999.  The schedular criteria 
for the next higher disability rating (50 percent) require 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short/long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Higher 
ratings (70 percent and 100 percent) require even greater 
levels of impaired function caused by the PTSD.

In looking at the relevant medical evidence, namely, the VA 
outpatient treatment reports dated from December 1997 through 
November 8, 1999, and the SSA psychological evaluation of 
December 1998, the Board does not find that the appellant's 
PTSD increased in severity to more closely match the 50 
percent or higher rating levels for the time period prior to 
November 18, 1999.  As detailed above, these medical reports 
show no inpatient hospitalizations for PTSD and only a total 
of four outpatient supportive therapy/psychological 
consultations between December 1997 and November 1999, a 
nearly two-year long period.  And during these visits, the 
appellant's reported complaints and the clinical findings did 
not in the opinion of the Board reflect a disability picture 
matching the criteria for the 50 percent and higher 
disability ratings.  For example, the supportive therapy 
reports dated between December 1997 to April 1998 reflect, 
essentially, that even though he complained of some 
unspecified auditory and visual hallucinations and his wife 
reported that he was engaging in the pretend-shooting 
behaviors, his sleep had improved since he was last seen in 
July 1997.  And notwithstanding his complaints and the 
observations of his wife, there is simply nothing substantive 
in these reports to demonstrate that his PTSD was causing 
greater than occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
chronic sleep impairment, etc.  The record shows that he was 
still working during this time period, and there is no other 
competent evidence showing that his complaints and strange 
behaviors were then causing him on-the-job difficulties.  
Moreover, the April 1998 supportive therapy report instructed 
him to return for follow-up in three months, but the record 
shows that he was not seen again for treatment of his PTSD 
symptoms until November 8, 1999, a substantial lapse in time 
between elective treatment.  And on that occasion, the report 
clearly shows that he was doing pretty well notwithstanding 
his complaints of nightmares and flashbacks (good appetite 
and energy level on current Zoloft regimen and having 
satisfactory relations with his wife and son).

Hence, when the above-cited VA outpatient reports are read 
together with the findings reported on the December 1998 SSA 
psychological evaluation, which were significant for VA 
rating purposes only for the clear-cut deficits of memory and 
calculation ability on the mental status examination and the 
GAF score of 50, reflective of a mid-level range 
("serious") of overall impairment due to psychiatric 
symptoms, the Board is not persuaded that the evidence showed 
greater than a 30 percent ratable level of occupational and 
social impairment prior to November 18, 1999.  As with the 
other evidence for this time period, the findings on the 1998 
SSA evaluation did not support a disability picture 
representative of a more severe level of PTSD due to many of 
the symptoms associated with the higher ratings, such as 
flattened affect, impaired/pressured speech, tangential 
thinking, impaired abstract thinking, multiple panic attacks, 
forgetting names of close relatives, etc.  Further, while the 
record shows that the appellant stopped working in August 
1998, the evidence clearly shows that he discontinued work at 
that time after suffering a slight stroke, and not because of 
his PTSD symptoms.

For the reasons discussed above, the Board concludes that a 
preponderance of the evidence deemed probative is against a 
finding that the appellant's PTSD was more than 30 percent 
disabling prior to November 18, 1999.

Furthermore, with respect to the recently awarded 70 percent 
rating, the Board finds that a preponderance of the relevant 
and probative evidence is against a finding that the 
appellant's PTSD "more nearly approximates" the next higher 
rating criteria (100 percent) after November 18, 1999.  Cf. 
38 C.F.R. § 4.7.  Specifically, the findings reported on the 
November 1999 VA examination and noted on the follow-up 
psychological consultation outpatient report dated in January 
2000 do not in the opinion of the Board match the criteria 
for total social and occupational impairment caused by the 
PTSD.  For example, while the appellant was not well-groomed 
when he was examined in November 1999, it was nevertheless 
not shown that he lacked minimal personal hygiene (he was 
dressed appropriately and his hygiene was described as 
"fair").  He also did not display many of the other tell-
tale psychotic symptoms associated with the 100 percent 
rating: he was well-oriented and displayed no unusual 
behaviors.  In addition, he did not show any evidence of 
other acutely psychotic thought processes such as 
tangential/circumstantial thinking, and his speech was 
relevant and coherent.  And while his GAF score on the 
November 1999 VA examination had worsened since the December 
1998 SSA evaluation (from 50 down to 40), this lower score 
also does not approximate the levels under the DSM-IV that 
are clearly associated with total psychiatric impairment (it 
appears GAF scores in the 20s and low 30s approximate the VA 
rating criteria for a 100 percent rating - for "gross" 
psychiatric impairment).  When these findings are read 
together with those reported at the time of the January 2000 
follow-up consultation, which showed actual improvement in 
his condition (good sleep/appetite/energy level, fewer 
nightmares and a GAF score of 60), it is clear to the Board 
that the evidence does not support entitlement to a 100 
percent rating from November 18, 1999.

The appellant's contentions on appeal, personal statements, 
and hearing testimony have been accorded due consideration; 
however, the Board concludes that the medical findings noted 
above are more probative of the level of disability caused by 
his PTSD.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that he is not entitled to 
increased ratings above the levels presently assigned by the 
RO under the schedular criteria.

It should be emphasized that the diagnoses and clinical 
findings discussed above are consistent with the appellant's 
medical history, and are essentially uncontradicted by any 
other competent evidence.  There is no evidence of record 
showing that the appellant or his common-law spouse are 
qualified to render a medical diagnosis or opinion.  Hence, 
the medical evidence of record cited above specifically 
outweighs their views as to the extent of functional 
impairment caused by his PTSD.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay assertions will not support a 
finding on questions requiring medical expertise or 
knowledge).

In exceptional cases where schedular evaluations are found 
inadequate, a claim may be referred to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extraschedular evaluation.  
See 38 C.F.R. § 3.321(b)(1) (2000).  The governing norm in 
these cases is the requirement of a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.
In this regard, the schedular evaluation assigned in this 
case for the appellant's PTSD is not inadequate.  
Specifically, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization for this disability.  
Hence, he does not have an exceptional disability as 
manifested by frequent hospitalizations.  Additionally, the 
overall picture presented by the evidence in the claims 
folder does not reflect "marked interference" in employment 
due to his PTSD; in this regard, the evidence shows that he 
left his last job in August 1998 due to the disabling 
residuals of a stroke, rather than due to his PTSD.  
Moreover, the high schedular rating assigned in this case is 
a recognition that the impairment caused by the service-
connected disability makes it difficult to obtain and keep 
employment.  38 C.F.R. § 4.1 (2000); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Thus, in the absence of 
any evidence which reflects that his PTSD disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate for rating purposes, the RO's failure 
to consider or to document its consideration of this section 
when it last adjudicated the claim by supplemental statement 
of the case in February 2000 was not prejudicial to the 
appellant.  Bernard, 4 Vet. App. 384 (1993).

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  See 38 C.F.R. 
§§ 3.102, 4.3 (2000).




..............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE).........


ORDER

An increased rating for PTSD above 30 percent prior to 
November 18, 1999, is denied.

An increased rating for PTSD above the currently assigned 70 
percent level is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

